BARHAM, J.,
dissents. The relator testifies affirmatively and repeatedly that court appointed counsel coerced him through fears of death penalty and cursing and abusive language to plead to a lesser charge. Neither of his two lawyers take the stand to refute this testimony. Moreover, the evidentiary hearing was conducted without affording relator counsel. Without counsel, the relator was subjected to cross examination by the two lawyers whose representation and coerciveness he complains of and cross examination by the district attorney. He has made a prima facie showing of coercion and the state has not refuted it. The evidentiary hearing was basically unfair and a denial of due process.